DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note: Claim 1 recites “a reduced profile delivery configuration”. Although “reduced” is a relative term, one of ordinary skill in the art would find it clear in the instant case and understand it to mean a profile smaller than the enlarged portion (of the enlargable element claimed). 

Claims 4, 8, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention. The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim 
Claim 4 recites the limitation “the retraction force” in line 3. There is insufficient antecedent basis for “the retraction force” in the claim. It is unclear as to if claim 4 is intended to depend from claim 3, which clearly recites proper antecedent basis or if the claim intends to recite “a retraction force”. 
Claim 8 recites the limitation a ratio of "the outer diameter" of the barrier member in line 2.  There is insufficient antecedent basis for “the outer diameter” in the claim. It is unclear as to if “the outer diameter” of the barrier member is the diameter when the enlargeable portion is enlarged, or if there is an inner and outer diameter for the barrier member in its enlargeable state to which the claim refers. It is also not inherent that there is an outer diameter of the barrier member as there would be a length. Claim 11 recited “the deployed configuration” in line 3. There is insufficient antecedent basis for “the deployed configuration” in the claim. It is unclear as to if claim 11 is intended to depend from claim 2, which clearly recites proper antecedent basis or as to if it is intended to recite “a deployed configuration”.
Claim 11 also recites “the delivery configuration”. It is unclear if it refers to the “reduced profile delivery configuration” or some other delivery configuration. It is unclear as to if claim 11 is intended to depend from claim 2, which clearly recites proper antecedent basis or as to if it is intended to recite “a delivery configuration”.

Claim Objections
Claims 1-12 and 20 are objected to because of the following informalities: 
Claim 1 recites the limitation "the catheter" in line 12. Although it would be understood to be "the delivery catheter" previously recited in line 2, the claim should read "the delivery catheter" as it has 
Claim 8 recites the limitation “the length” in line 2. Although a length would be inherently present on the barrier member it is suggested that applicant amend the claim to recite “a length” since it is the first time “length” is introduced and in order to be consistent with the other claim language.  See for example, claim 13 line 4.	Claims 2, 7, 10, 11 and 12 are included due to their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruchman et al. [2014/0031924].
With respect to claim 1, Bruchman et al (Bruchman) discloses a device comprising a valve which has an open and closed position (See figure 3a and 3b for open and closed positions of valve), and thus encompasses an occlusion system as claimed. Bruchman discloses the occlusion system (valve delivery system 500) comprising: a delivery catheter (480, See Figures 5A-5C; …stents of various designs may be plastically deformable so as to be mechanically expanded such as with a balloon, [0066]; Examiner understands that It is inherent to have a catheter with a stent as it requires a lumen or balloon to be expanded for delivery) having a proximal end, a distal end, a proximal portion, and a distal portion; and 100) coupled to the delivery catheter with the occlusion device in a reduced profile delivery configuration (See 5A), the occlusion device including: a barrier member (120) including a radially enlargeable portion (The body frame 120 defines a generally open pattern of apertures 122 operable to allow the body frame 120 to be compressed and expanded between different diameters, [0063]), a tail portion (140) extending from the enlargeable portion (See Figure 1A), an anchor feature (135; See annotated figure below; Examiner interprets the anchor feature to be the expandable framework, as stated in [0051] of the specification) arranged with the enlargeable portion of the barrier member (See Figure 1C), and a lumen (102) extending through the enlargeable portion and the anchor portion and configured to receive the delivery catheter (See Figures 5A-5C), the enlargeable portion and the tail portion being releasably coupled to the catheter such that the tail portion is radially unsupported and collapsible upon deployment from the delivery catheter (See Figure 5C and 3B, As the pressure on the outflow side of the valve 100 rises above the blood pressure on the inflow side of the valve 100, the leaflet 140 returns to the closed position generally preventing the retrograde flow of blood through the inflow side of the valve 140, [0083]; The leaflet opens and closes based on the pressure experienced inside the body and thus is radially unsupported and collapsible upon deployment).
[AltContent: textbox (See figure to the left. The dashed arrows point to the anchor portion at the tail end of the framework. The entire framework is an expandable stent and thus the anchors can expand with the rest of the stent framework. )]
    PNG
    media_image1.png
    263
    439
    media_image1.png
    Greyscale

With respect to claim 2, Bruchman discloses: The system of claim 1, wherein the anchor feature includes a support member (160, film 160 is generally any sheet-like material that is biologically compatible and configured to couple to the body frame 120 and the leaflet frame 130, [0061]; Examiner interprets film 160 as a self-expanding stent as per explained in the specification in [0049]) coupled to the enlargeable portion of the barrier member (See Figure 1A), the support member being expandable from a delivery configuration to a deployed configuration (…film 160 is fixedly secured or otherwise coupled at a single or a plurality of locations of the inside surface or outside surface of the body frame 120 and leaflet frame 130… film 160 comprises any material(s) that have the suitable physical and mechanical properties to perform the functions described herein..., [0090-0091]; The film can expand similarly to parts 120 and 130 (barrier member and tail portion)).
With respect to claim 4, Bruchman discloses: The system of claim 1, wherein the tail portion (leaflet 140) is configured to plastically deform and neck down in 3Appln. No. TBDAttorney Docket No. 450385.003051 1745US02diameter upon application of the retraction force on the tail portion prior to release of the tail portion from the catheter (See Figure 5B, …everter 485 is moveable between a distal position, shown in FIG. 5B, to a proximal position, shown in FIG. 5C, relative to the valve 100, which thereby moves the leaflet frame 130 from the extended position to the everted position, [0132]).
With respect to claim 6, Bruchman discloses: The system of claim 1, wherein the tail portion is adhered to the catheter (See Figure 5B, valve 100 can be mounted to the distal section of the catheter 480 for delivery through the vasculature…everter 485 is moveable between a distal position, shown in FIG. 5B, to a proximal position, shown in FIG. 5C, relative to the valve 100, which thereby moves the leaflet frame 130 from the extended position to the everted position, [0131-0132]; The tail portion of the leaflet frame is everted upon removal of catheter and everter, and it must be attached in order to be removed). 
With respect to claim 7, Bruchman discloses: The system of claim 1, wherein the tail portion (140) is formed of an elastomeric material (… the leaflet 140 comprises a biocompatible polymer that is combined with an elastomer, referred to as a composite, [0111]) and is configured to constrict (See Figure 1C or 3B; As per [0082], the leaflets constrict (as defined as “to make narrower, especially by encircling pressure”) the orifice 102 into a closed position; It is noted that figures 1c and 3b show valve 100 in figure 5; …everter 485 is moveable between a distal position, shown in FIG. 5B, to a proximal position, shown in FIG. 5C, relative to the valve 100, which thereby moves the leaflet frame 130 from the extended position to the everted position, [0132]).  
With respect to claim 9, Bruchman discloses: The system of claim 1, wherein the tail portion is configured to evert through the enlargeable portion during retraction of the catheter following deployment of the enlargeable portion (See Figures 5B and 5C, …everter 485 is moveable between a distal position, shown in FIG. 5B, to a proximal position, shown in FIG. 5C, relative to the valve 100, which thereby moves the leaflet frame 130 from the extended position to the everted position, [0132]; Examiner notes the everter is retracted with catheter 480 as shown in figures 5b and 5c after the device is inflated by the catheter). 
With respect to claim 10, Bruchman discloses: The system of claim 1, wherein the anchor (135) feature includes at least one of: adhesive, one or more barbs, and an expandable framework (…the leaflet frame 130 comprises three interconnected U-shaped portions 132. Each of the U-shaped portions 132 defines two sides 133 that define a base 134, with each side 133 having a free end 135, [0071]; Examiner understands that 135 is the tail end of frame 130, which is an expandable stent frame; See annotated figure above).
With respect to claim 11, Bruchman discloses: The system of claim 1, further comprising a balloon configured to expand the enlargeable portion from the delivery configuration to the deployed configuration upon inflation of the balloon (…the body frame 120 is plastically deformable to be expanded by a balloon, [0076]).
485) configured to prevent expansion of the enlargeable portion prior to deployment (Figures 5A-5C, everter 485 is configured to fit over the posts 131 of the body frame 120 while in a non-everted configuration…everter 485 can comprise an annular or funnel-shaped structure that radially compresses the posts 131, [0132]). 
With respect to claim 13, Bruchman discloses: An implantable medical device (100), comprising: 4Appln. No. TBDAttorney Docket No. 450385.003051 1745US02 a barrier (120) member having a first end, a second end (See Figure 1A), an enlargeable portion (The body frame 120 defines a generally open pattern of apertures 122 operable to allow the body frame 120 to be compressed and expanded between different diameters, [0063]) configured to expand from a delivery configuration to a deployed configuration (See Figure 5A-5C), a tail portion (140), a lumen (102, …to prevent blood from traveling through or across the valve 100 other than through the valve orifice 102 when the leaflets 140 are in an open position, [0089]; Examiner understands that orifice 102 runs through the entire valve because in order to prevent blood flow through, leaflets must be in an open position to allow blood throughout the entire orifice) extending from the first end to the second end, a length, and an outer diameter, wherein the tail portion is configured to flatten against itself to form a seal (See figure 3B, shape created by leaflets 140; FIGS. 3A and 3B are axial views of the valve 100 in an open and closed configuration, respectively, [0059]); and an anchor feature (135; Examiner interprets the anchor feature to be the expandable framework, as stated in [0051] of the specification; See annotated figure above) coupled to the barrier member at the enlargeable portion (See Figure 1C), the anchor feature configured to expand with the barrier member from the delivery configuration to the deployed configuration (See Figure 1C, the anchor feature circumferences the barrier member and thus will expand with it from delivery to the deployed configuration.).

135) feature includes at least one of: adhesive, one or more barbs, and an expandable framework (…the leaflet frame 130 comprises three interconnected U-shaped portions 132. Each of the U-shaped portions 132 defines two sides 133 that define a base 134, with each side 133 having a free end 135, [0071]; Examiner understands that 135 is the tail end of frame 130, which is an expandable stent frame; See annotated figure above). 
With respect to claim 16, Bruchman discloses: The device of claim 13, wherein the anchor feature (135) comprises a support member having an expandable framework (…the leaflet frame 130 comprises three interconnected U-shaped portions 132. Each of the U-shaped portions 132 defines two sides 133 that define a base 134, with each side 133 having a free end 135, [0071]; Examiner understands that 135 is the tail end of frame 130, which is an expandable stent frame; See annotated figure above).
With respect to claim 17, Bruchman discloses: The device of claim 13, wherein the first end and the second end of the barrier member (120) are substantially open while the enlargeable portion is in the delivery configuration (…body frame 120 may comprise a structure known in the art as a stent. A stent is a tubular member that may have a small diameter suitable for percutaneous transcatheter delivery into the anatomy, [0063]; Examiner understands that since the device is a stent and stents are defined as a small tube, the art inherently meets the limitation of the recited claim).
With respect to claim 18, Bruchman discloses: The device of claim 13, wherein the second end of the barrier member (120) is substantially closed while the enlargeable portion is in the deployed configuration (See figure 1C or 5C).
With respect to claim 19, Bruchman discloses: The device of claim 13, wherein the tail portion (140) of the barrier member is configured to evert upon expansion of the enlargeable portion to the deployed configuration (See figure 1C or 3B or 5C, …everter 485 is moveable between a distal position, shown in FIG. 5B, to a proximal position, shown in FIG. 5C, relative to the valve 100, which thereby moves the leaflet frame 130 from the extended position to the everted position, [0132]; Examiner notes the everter is retracted with catheter 480, once inflated, as shown in figures 5b and 5c).
With respect to claim 20, Bruchman discloses: A method of delivering an implantable medical device, the method comprising: 5Appln. No. TBDAttorney Docket No. 450385.003051 1745US02intraluminally delivering the system of claim 1 to a desired treatment site within a body lumen of a patient (See Figure 4); expanding the enlargeable portion of the barrier member to fit the body lumen (See Figure 4, tissue orifice 150); retracting the catheter in a proximal direction such that the tail portion of the barrier member everts proximally and detaches from the delivery catheter (See Figures 5B and 5C), the tail portion of the barrier member flattening against itself and substantially closing to form a seal (See figure 3B, shape created by leaflets 140; FIGS. 3A and 3B are axial views of the valve 100 in an open and closed configuration, respectively, [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruchman et al. [2014/0031924].
With respect to claims 8 and 14, as discussed above, Bruchman discloses the system of claims 1 and 14 respectively. Bruchman et al. further discloses the valve 100 can comprise a length of less than about 25 mm or less than about 18 mm…However, the valve 100 can be constructed at any length and, more generally, any desirable dimension, [0127]. 

Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bruchman et al. to have a ratio of the outer diameter of the barrier member to the length of the barrier member is at least 1 to 10 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). Applicant discloses “the length L of the barrier member 30 may be from8 WO 2019/217069 PCT/US2019/028744about 5 cm to about 20 cm. However, the length may vary depending on a variety of factors, including the anatomy of the patient and the desired treatment location” [0053]. Bruchman’s claimed length is within this range. In the instant case, the device of Bruchman et al. would not operate differently with the claimed ratio of the outer diameter of the barrier member to the length of the barrier member since the valve 100 can be constructed at any length and, more generally, any desirable dimension. Thus, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the ratio claimed, indicating simply that the outer diameter of the . 
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art of record fails to disclose a system with an occlusion device as recited in claim 1, wherein the tail portion includes opposing, longitudinal creases configured to facilitate radial collapsing of the tail portion following release from the catheter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document A discloses an occlusion system with an occlusion device with a barrier member, a tail portion, and an anchor feature. Documents B and C disclose an occlusion system with an occlusion device with a barrier member, a tail portion, an anchor feature, and a delivery catheter. Documents D is an occlusion device with longitudinal creases but does not collapse upon release of a catheter. Document E is an occlusion device with a radially collapsing tail portion but does not have longitudinal creases. Documents D and E of the prior art of record may have the missing components of the instant application but combination would be improper and unable to physically combine, render the device unuseful, or result in impermissible hindsight. The tail portion of Document D is not radially collapsible and just taking the creases and combining them with tail portion of Document E would not result in a properly motivated combination. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771